DETAILED ACTION
Claims 1 – 9 are pending.
Claims 1 – 4 and 6 – 8 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2021 and 9/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mejri et al (US 2017/0295037) teaches vector division and symbol estimation algorithms. Khsiba et al (US 2017/0187445) teaches symbol estimation and dividing a vector into sub vectors. Khsiba et al (US 2017/0141788) teaches dividing a vector into sub vectors and estimating sub blocks corresponding to the sub vectors.



Allowable Subject Matter
Claims 1 – 9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination fail to teach each and every limitation as set forth in each of the independent claims.  The closest prior art, Mejri et al (US 2017/0295037), teaches dividing vectors into sub vectors and applying a sub vector symbol estimation algorithm.  Mejri does not teach two or more processors operating in parallel, storing the candidate sub-vectors in a first stack, the decoding metric being lower than or equal to a decoding metric threshold, and does not teach that the candidate vector represents an estimate of the vector of information symbols and being associated with a cumulated decoding metric, and updating the decoding metric threshold from the cumulated decoding metric, as found in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181